         Case MDL No. 2738 Document 1916 Filed 08/15/19 Page 1 of 2




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION



  IN RE: JOHNSON & JOHNSON TALCUM
· POWDER PRODUCTS MARKETING, SALES
  PRACTICES AND PRODUCTS LIABILITY
  LITIGATION                                                                          MDL No. 2738



                                 (SEE ATTACHED SCHEDULE)



                      CONDITIONAL TRANSFER ORDER (CTO -158)



On October 4, 2016, the Panel transferred 10 civil action(s) to the United.States District Court for
the District of New Jersey for coordinated or consolidated pretrial proceedings pursuant to 28 U.s~c.
§ 1407. See 220 F.Supp.3d 1356 (J.P.M.L. 2016). Since that time, 1,248 additional action(s) have
been transferred to the District of New Jersey. With the consent of that court, all such actions have
been assigned to the Honorable Freda L. Wolfson.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the District of New Jersey and assigned to Judge
Wolfson.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
District of New Jersey for the reasons stated in the order of October 4, 2016, and, with the consent
of that court, assigned to the Honorable Freda L. Wolfson.

This order does not become effective until it is filed in the Office of the Clerk of the United States   _
District Court for the District of New Jersey. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7-day period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:

                                                          ·Sl~~4-;~,
                                                      John W. Nichols       \-
        Case MDL No. 2738 Document 1916 Filed 08/15/19 Page 2 of 2




IN RE: JOHNSON & JOHNSON TALCUM
POWDER PRODUCTS MARKETING, SALES
PRACTICES AND PRODUCTS LIABILITY
LITIGATION ,                                                                MDL No. 2738


                  SCHEDULE CTO-158 -TAG-ALONG ACTIONS



                      C.A.NO.      CASE CAPTION


CALIFORNIA CENTRAL

  CAC         2       19-06696     Vanessa Paola Cabello v. Johnson and Johnson et al

CALIFORNIA NORTHERN

 CAN          4       19-04375     Joseph v. Johnson & Johnson et al

NEW YORK WESTERN

 NYW          1       19-01013     Smith v. Johnson & Johnson et al
 NYW          1       19-01014     Senger et al v. Johnson & Johnson et al
 NYW          1       19-01017     Delpriore et al v. Johnson & Johnson et al
